 Case 5:17-cv-02243-DOC-ADS Document 43 Filed 07/29/20 Page 1 of 1 Page ID #:2188



 1

 2                                                                                JS-6
 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
8
                            CENTRAL DISTRICT OF CALIFORNIA
 9

10
     DANIEL PIMENTEL, JR.,                        Case No. 5:17-02243 DOC (ADS)
11
                                  Petitioner,
12
                                  v.              JUDGMENT
13
     WILLIAM SULLIVAN, Warden,
14
                                  Respondent.
15

16
           Pursuant to the Court’s Order Accepting Report and Recommendation of United
17
     States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned case is
18
     dismissed with prejudice.
19

20
     DATED: July 29, 2020                       ________________________________
21                                              THE HONORABLE DAVID O. CARTER
                                                United States District Judge
22

23

24
